Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election with traverse of Group II, claims 7-12, and the species: (i) Withaferin A; (ii) Vitamin D and (iii) Respiratory Diseases in the reply filed on 3/15/2021 is acknowledged.  The traversal is on the ground(s) that “the active ingredients of both the inventions defined by Groups I and II are identical to one another, the search of one such group would be coextensive…”  This is not found persuasive.  The search is not co-extensive particularly with regard to the literature search.  Burden consists not only of searching multiple databases for foreign references and literature searches.  Burden also resides in the examination of independent sets for clarity, enablement and double patenting issues. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are pending in the application. Claims 1-6 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.
Claims 7-12 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hybertson et al. (WO 2017/041054; submitted in IDS).
Hybertson et al. teach a method of treating inflammation with administration of a composition comprising the active ingredient, withaferin A (paragraphs [0049] and [0052]).  The composition is administered via inhalation (paragraph [0008]).
Inflammation is an adverse event of air population, as defined by the specification (page 2, last paragraph).

Claim(s) 7-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amato (U.S. 2011/0064712; submitted in IDS).
Amato teaches a method of reducing inflammation with administration of a dietary supplement comprising withaferin A and vitamin D (claims 15 and 18).
Inflammation is an adverse event of air population, as defined by the specification (page 2, last paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (Genes to Cells, 2005, 10, 1113-1125) in view of Jadeja et al. (Oxidative Medicine and Cellular Longevity, Vol. 2016, Article ID 3453926, 13 pages).
Iizuka et al. teach that Nrf2-deficient mice are highly susceptible to emphysema that is induced by cigarette smoke.
Iizuka et al. is silent on the administration of withaferin A.
Jadeja et al. teach a method of inducing Nrf2 activity with administration of withaferin A (page 2, right column).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer withaferin A to ameliorate an adverse effects of exposure to air pollution from cigarette smoke.  One would have been motivated to do so because animals that are deficient in Nrf2 are known to be highly susceptible to the adverse effects of cigarette smoke and in turn withaferin A is a known and effective activator of Nrf2.  As such, one would have a reasonable expectation of success that administration of Nrf2 to this subject would lead to the amelioration of the adverse effects of cigarette smoke.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (Genes to Cells, 2005, 10, 1113-1125) in view of Jadeja et al. (Oxidative Medicine and Cellular Longevity, Vol. 2016, Article ID 3453926, 13 pages) as applied to claims 7-10 above, and further in view of Hybertson et al. (Molecular Aspects of Medicine, 32, 2011, 234-246).
The teachings of Iizuka et al. in view of Jadja et al. have been set forth supra.
The combination is silent on the composition being administered in nutraceutical or food supplement form.
Hybertson et al. teach that Nrf2 activators are known to retain efficacy when administered in supplement form (abstract).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer the Nrf2 activator, withaferin A in supplement form.  One would have been motivated to do so because Nrf2 activators are known to be effective when administered as supplement and as such one would have a reasonable expectation of success withaferin A in supplement form would be effective at ameliorating the adverse effects of cigarette smoke.


CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628